—Appeal by *434the defendant from a judgment of the County Court, Suffolk County (Lefkowitz, J.), rendered June 10, 1998, convicting him of murder in the second degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to prove his identity as the perpetrator is largely unpreserved for appellate review (see CPL 470.05 [2]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Loliscio, 187 AD2d 172 [1993]; People v McCullough, 141 AD2d 856 [1988]). There was also legally sufficient evidence to support the defendant’s conviction of felony murder predicated upon the rape of one of the three victims (see People v Mitchell, 176 AD2d 897 [1991]; People v Barnes, 162 AD2d 1039 [1990]). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.